Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are pending and under examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Rejection of claims 1-13  under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of arguments filed 7/12/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi US 2010/0122436 in view of Robinson GB 2455387.
Regarding claim 1 Takahashi discloses, a strip of flat closures coupled together (band of closures 36; fig.3; par 0053; also shown as a band of closures in figure 12), made of plastic (par 0032 discloses the closure being formed of synthetic resin such as olefin resin, polyethylene terephthalate, polystyrene, acrylonitrile and PVA; which are interpreted as varying types of the umbrella term plastic defined as a moldable synthetic polymer), wherein each closure (closure shown in multiple embodiment with reference numbers 1, 31, and 61 all having the same components; fig.2,3 and 12 respectively) comprises a body (for clarity the structure will refer to general embodiment in fig.1) with an opening ( closure hole 2) therein for receiving and holding the access side of a flexible packaging (par 0048; fig.12 shows the closure used to package bags), as well as a slot (3) delimited by leg parts (leg parts interpreted as the section that extend from the cross section II and are defined by the closure hole 2 and slot 3 in fig.1), which extends between the perimeter of the body and the opening (2), and coupling parts (seen as part 4 in figure 1 and 34,35 in figure 3 in the embodiment showing a strip of closures) for coupling to an adjacent closure (fig.3,12), wherein the plastic (polyethylene or polyethylene terephthalate; par 0050). But fails to teach the plastic is a plastic foam.
However Robinson teaches forming a bag tie out of plastic such as  polyethylene terephthalate or high density rigid foam (page 1 paragraph 3 lines 4-10)
Therefore it would have been obvious before the invention was filed to have modified the thermoplastic polyester as taught by Takahashi with a rigid foam made also from a thermoplastic polyester, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416, and with a further motivation that the softer foam material is easier to form into different shapes and provides less of a risk of puncturing the bag that is being held closed.


    PNG
    media_image1.png
    234
    265
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    139
    392
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    291
    512
    media_image3.png
    Greyscale


Regarding claim 2 Takahashi as modified by Robinson substantially teaches, a strip according to claim 1, and further teaches using a thermoplastic polyester such as PET but fails to explicitly teach wherein the plastic is a foam of thermoplastic polyester.
However Robinson teaches forming a bag tie out of plastic or high density rigid foam (page 1 paragraph 3 lines 4-10)
Therefore it would have been obvious before the invention was filed to have modified the thermoplastic polyester as taught by Takahashi with a rigid foam made also from a thermoplastic polyester, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416, and with a further motivation that the softer foam material is easier to form into different shapes and provides less of a risk of puncturing the bag that is being held closed.
Regarding claim 3 Takahashi as modified by Robinson substantially teaches, a strip according to claim 1, further teaches using a thermoplastic polyester such as PET but fails to explicitly teach wherein the plastic is a foam of amorphous polyethylene terephthalate.
However Robinson teaches forming a bag tie out of plastic or high density rigid foam (page 1 paragraph 3 lines 4-10)
Therefore it would have been obvious before the invention was filed to have modified the thermoplastic polyester as taught by Takahashi with a rigid foam made also from a thermoplastic polyester, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416, and with a further motivation that the softer foam material is easier to form into different shapes and provides less of a risk of puncturing the bag that is being held closed.
Regarding claim 4 Takahashi as modified by Robinson substantially teaches, a strip according to claim 1 wherein the coupling parts (4 or 34,35; also disclosed in figure 12) are breakable by means of tensile force (par 0087; par 0114-0115 which discloses a hammer 57 to separate connected closure at their connection parts).
Regarding claim 5 Takahashi as modified by Robinson substantially teaches, a strip according to claim 1 wherein the coupling parts (4 or 34,35; also disclosed in figure 12) are breakable by machine (par 0087; par 0114-0115 which discloses a hammer 57 to separate connected closure at their connection parts). 
Regarding claim 6 Takahashi as modified by Robinson substantially teaches, a strip according to claim 1, but fails to explicitly teach wherein the foam has a closed-cell structure.
However Robinson teaches forming a bag tie out of plastic or high density rigid foam interpreted as a closed cell-cell structure foam (page 1 paragraph 3 lines 4-10)
Therefore it would have been obvious before the invention was filed to have modified the thermoplastic polyester as taught by Takahashi with a rigid foam made also from a thermoplastic polyester, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416, and with a further motivation that the softer foam material is easier to form into different shapes and provides less of a risk of puncturing the bag that is being held closed.

Regarding claim 7 Takahashi as modified by Robinson substantially teaches, a strip according to claim 1 wherein the slot (3) extends between the opening (2) and a peripheral part of the body of the closure (1) extending parallel to the longitudinal direction of the strip (fig.3 shows the strip of closures; longitudinal direction is a broad limitation and is interpreted as extending in the parallel direction to the direction of the slot; based on how the application figures show the connection of the closures).
Regarding claim 8 Takahashi as modified by Robinson substantially teaches, a strip according to claim 1 wherein the coupling parts are provided on the feed side and opposite side of the closure (connection parts shown as 4, 34, 35 and in fig.12 are shown in 2 places on each side of the closure connecting the closures together to form a strip as seen in figure 3 and 12).
Regarding claim 9 Takahashi as modified by Robinson substantially teaches, use of a strip according to claim 1 in machine packing of products, in particular foodstuffs, such as food products (par 0001), in flexible packaging, wherein the access side of the flexible packaging is brought into the opening of a closure (fig.12; par 0114-0115).
Regarding claim 11 Takahashi as modified by Robinson substantially teaches, a strip according to claim l, wherein the coupling parts are breakable by means of tensile force (by hammer 57) and using a thermoplastic polyester such as PET, but fails to explicitly teach the plastic is a foam of thermoplastic polyester or a foam of amorphous polyethylene terephthalate.
However Robinson teaches forming a bag tie out of plastic or high density rigid foam (page 1 paragraph 3 lines 4-10)
Therefore it would have been obvious before the invention was filed to have modified the thermoplastic polyester as taught by Takahashi with a rigid foam made also from a thermoplastic polyester, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416, and with a further motivation that the softer foam material is easier to form into different shapes and provides less of a risk of puncturing the bag that is being held closed.
Regarding claim 12, Takahashi as modified by Robinson substantially teaches a strip according to claim 11, wherein the slot (3) extends between the opening (2) and a peripheral part of the body of the closure extending parallel to the longitudinal direction of the strip (fig.3 of Takahashi shows the strip of closures; longitudinal direction is a broad limitation and is interpreted as extending in the parallel direction to the direction of the slot; based on how the application figures show the connection of the closures).
Regarding claim 13 Takahashi as modified by Robinson substantially teaches a strip according to claim 11, wherein the coupling parts are provided on the feed side and opposite side of the closure (connection parts shown as 4, 34, 35 and in fig.12 in Takahashi are shown in 2 places on each side of the closure connecting the closures together to form a strip as seen in figure 3 and 12).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi US 2010/0122436 in view of Robinson GB 2455387 in further view of Britt US 4,215,606.
Regarding claim 10, Takahashi as modified by Robinson substantially teaches a method according to claim 1 for of manufacturing a strip (36) and winding the strip on a roll (as seen in figure 12) but fails to explicitly teach said method comprising the steps of supplying a film of plastic foam, stamping the strip of flat closures coupled together,
However Robinson teaches forming a bag tie out of plastic or high density rigid foam (page 1 paragraph 3 lines 4-10)
Therefore it would have been obvious before the invention was filed to have modified the thermoplastic polyester as taught by Takahashi with a rigid foam made also from a thermoplastic polyester, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416, and with a further motivation that the softer foam material is easier to form into different shapes and provides less of a risk of puncturing the bag that is being held closed.
Britt further teaches stamping each closure out to form a continuous strip of closure from a film of plastic material as seen in figures 1-7; figure 5 illustrates a punch and die for shearing portions of a web, or film of material to shear portions of the material off the closures (col.4 lines 3-65)
Therefore it would have been obvious to one having ordinary skill in the art to include a punch or stamp mechanism to form the shape of the closure as taught by Takahashi as it is well known in the art to use dies or punches with plastic or foam material to create the desired shape of the item or closure being formed. 
Response to Arguments
Applicant’s arguments, see remarks, filed 7/12/2021, with respect to claims 1-13 rejected under 112(b) have been fully considered and are persuasive.  The rejection of claims 1-13 has been withdrawn. 
Applicant’s arguments, see remarks, filed 7/12/2021, with respect to the rejection(s) of claim(s) 1,4-5,7-9 under 35 U.S.C 102(a)(1)/(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Robinson GB 2455387.
Arguments regarding the combination of Takahashi in view of Robinson are unpersuasive because one having ordinary skill in the art would readily be able to change the material of a bag closure by simply substituting one for the other where the secondary reference teaches a rigid foam used for the purpose of closing a bag, therefore Takahashi as modified teaches the structure of adjoining strip of bag closures with the material teaching of Robinson using a plastic foam.
In response to applicant's argument that the foam material of Robinson could not be used in the apparatus and method as taught by Takahashi, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARY C HIBBERT-COPELAND/Examiner, Art Unit 3731                                                                                                                                                                                                        /CHELSEA E STINSON/Primary Examiner, Art Unit 3731